Exhibit 10.3

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of June 2, 2017, (the
“Agreement”) between WESTERN ALLIANCE BANK, an Arizona corporation (“Lender”)
and CAPSTONE TURBINE CORPORATION, a Delaware corporation (“Grantor”), is made
with reference to the Business Financing Agreement, dated as of the date hereof
(as amended from time to time, the “Financing Agreement’), between Lender and
Grantor. Terms defined in the Financing Agreement have the same meaning when
used in this Agreement.

For good and valuable consideration, receipt of which is hereby acknowledged,
Grantor hereby covenants and agrees as follows:

To secure the Obligations under the Financing Agreement, Grantor grants to
Lender a security interest in all right, title, and interest of Grantor in any
of the following, whether now existing or hereafter acquired or created in any
and all of the following property (collectively, the “Intellectual Property
Collateral”):

(a) copyright rights, copyright applications, copyright registrations and like
protections in each work or authorship and derivative work thereof, whether
published or unpublished and whether or not the same also constitutes a trade
secret, now or hereafter existing, created, acquired or held (collectively, the
“Copyrights”), including the Copyrights described in Exhibit A, if any;

(b) trademark and servicemark rights, whether registered or not, applications to
register and registrations of the same and like protections, and the entire
goodwill of the business of Borrower connected with and symbolized by such
trademarks (collectively, the “Trademarks”), including the Trademarks described
in Exhibit B;

(c) patents, patent applications and like protections including without
limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same (collectively, the “Patents”),
including the Patents described in Exhibit C;

(d) mask work or similar rights available for the protection of semiconductor
chips or other products (collectively, the “Mask Works”);

(e) trade secrets, and any and all intellectual property rights in computer
software and computer software products;

(f) design rights;

(g) claims for damages by way of past, present and future infringement of any of
the rights included above, with the right, but not the obligation, to sue for
and collect such damages for said use or infringement of the intellectual
property rights identified above;

(h) licenses or other rights to use any of the Copyrights, Patents, Trademarks,
or Mask Works, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

(i) amendments, renewals and extensions of any of the Copyrights, Trademarks,
Patents, or Mask Works; and

(j) proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

Notwithstanding anything to the contrary contained herein, in no event shall the
Intellectual Property Collateral include any Excluded Property.

The rights and remedies of Lender with respect to the security interests granted
hereunder are in addition to those set forth in the Financing Agreement, and
those which are now or hereafter available to Lender as a matter of law or
equity. Each right, power and remedy of Lender provided for herein or in the
Financing Agreement, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein, and the exercise by Lender of any one or more of
such rights, powers or remedies does not preclude the simultaneous or later
exercise by Lender of any other rights, powers or remedies.





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

 

 

 

 

GRANTOR:

LENDER:

 

 

CAPSTONE TURBINE CORPORATION, a

WESTERN ALLIANCE BANK, an Arizona

Delaware corporation

corporation

 

 

 

 

By:

/s/ Jayme Brooks

 

By:

/s/ Justin Vogel

 

Name:

Jayme Brooks

 

Name:

Justin Vogel

 

Title:

Chief Financial Officer and Chief Accounting Officer

 

Title:

Vice President

 

 

Address for Notices:

Address for Notices:

Attn: Jayme Brooks

Attn: Lee Shodiss

E-mail: jbrooks@capstoneturbine.com

55 Almaden Blvd. Ste. 100

Attn: Clarice Hovsepian

San Jose, CA  95113

E-mail: chovsepian@capstoneturbine.com 21211

Tel: (408) 423-8500

Nordhoff Street

Fax:(408) 423-8520

Chatsworth, CA 91311

 

 





--------------------------------------------------------------------------------